Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance as the instant claims are allowable over the prior art for record, because the prior art is silent to a method for performing an evaluation test for wettability of a positive electrode to an electrolyte solution, including: 5a first step of placing a positive electrode in a container; a second step of covering a surface of the positive electrode with a predetermined solution; a third step of jetting out nitrogen gas at a predetermined pressure to the surface of the positive electrode covered with the predetermined solution and measuring a diameter of 10a space from which the solution is removed during jetting; and a fourth step of calculating an average of the diameter of the space from which the solution is removed during jetting, wherein the average is taken as a diameter of a liquid-removed space.
The prior art, such as Zamu et al. U.S. Pub. 2018/0212250, teaches a graphite cathode that is exposed to nitrogen (nitrogen-doped graphene; [0032]), the cathode is immersed in electrolyte (electrolyte in contact with cathode; [0041]), a wet layer of graphene-cathode is formed ([0046]). However, the reference does not teach or suggest a method for performing an evaluation test for wettability of a cathode to an electrolyte solution, including jetting out nitrogen gas at a predetermined pressure to the surface of the positive electrode covered with the predetermined solution and measuring a 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722